Case: 14-10065   Date Filed: 05/13/2014   Page: 1 of 5


                                                       [DO NOT PUBLISH]

           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 14-10065
                       Non-Argument Calendar
                     ________________________

              D.C. Docket No. 8:13-cv-02059-VMC-TBM

GRAYDON ROGER BOLES,

                                                         Plaintiff - Appellant,

C. ROGER BOLES,

                                                                     Plaintiff,

                                 versus

REBECCA RIVA,
NATHAN A. CARNEY,
ERIC S. KOENIG,
KELLY J. RUOFF,
JOHN B. KENT,

                                                      Defendants - Appellees.

                     ________________________

              Appeal from the United States District Court
                  for the Middle District of Florida
                    ________________________

                            (May 13, 2014)
               Case: 14-10065      Date Filed: 05/13/2014   Page: 2 of 5


Before TJOFLAT, MARCUS and JORDAN, Circuit Judges.

PER CURIAM:

       Graydon R. Boles, proceeding pro se, appeals the district court’s dismissal

for failure to state a claim upon which relief can be granted of his 42 U.S.C. § 1983

action, arising out of a debt collection that Boles alleged was unconstitutional. On

appeal, Boles restates many of the factual allegations and legal conclusions he

asserted in the district court, which we liberally construe as an argument that the

district court erred in dismissing his complaint. After careful review, we affirm.

       We review a grant of a motion to dismiss for failure to state a claim de novo,

accepting the allegations in the complaint as true and construing them in the light

most favorable to the plaintiff. Spain v. Brown & Williamson Tobacco Corp., 363
F.3d 1183, 1187 (11th Cir. 2004). A pleading that states a claim for relief requires

“a short and plain statement of the claim showing that the pleader is entitled to

relief.”   Fed.R.Civ.P. 8(a)(2).      In reviewing a motion to dismiss, we must

determine whether the pleadings contain “sufficient factual matter, accepted as

true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556
U.S. 662, 678 (2007) (quotations omitted). A claim is facially plausible when the

court can “draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Id. However, the Supreme Court explains that:

       While a complaint attacked by a Rule 12(b)(6) motion to dismiss does not
       need detailed factual allegations, a plaintiff’s obligation to provide the

                                           2
              Case: 14-10065     Date Filed: 05/13/2014   Page: 3 of 5


      grounds of his entitlement to relief requires more than labels and
      conclusions, and a formulaic recitation of the elements of a cause of action
      will not do. Factual allegations must be enough to raise a right to relief
      above the speculative level.

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citations, quotations and

brackets omitted). Courts also are not “bound to accept as true a legal conclusion

couched as a factual allegation.” Papasan v. Allain, 478 U.S. 265, 286 (1986).

       We construe a pro se litigant’s pleadings liberally. Alba v. Montford, 517
F.3d 1249, 1252 (11th Cir. 2008). However, “even in the case of pro se litigants

this leniency does not give a court license to serve as de facto counsel for a party,

or to rewrite an otherwise deficient pleading in order to sustain an action.” GJR

Inv. v. Cnty. of Escambia, 132 F.3d 1359, 1369 (11th Cir. 1998) (citation omitted),

overruled on other grounds by Iqbal, 556 U.S. 662.

      Section 1983 creates a private cause of action for deprivations of federal

rights by persons acting under color of state law. 42 U.S.C. § 1983. To prevail on

a claim under § 1983, then, “a plaintiff must demonstrate both (1) that the

defendant deprived h[im] of a right secured under the Constitution or federal law

and (2) that such a deprivation occurred under color of state law.” Arrington v.

Cobb County, 139 F.3d 865, 872 (11th Cir. 1998). Private actors may be deemed

to have acted under color of state law, but “[o]nly in rare circumstances.” Harvey

v. Harvey, 949 F.2d 1127, 1130 (11th Cir. 1992). We employ three distinct tests

for determining whether a private party acted under color of state law: (1) the
                                         3
              Case: 14-10065     Date Filed: 05/13/2014    Page: 4 of 5


public function test, which asks whether the private actors were performing

functions traditionally the exclusive prerogative of the state; (2) the state

compulsion test, which applies to situations where the government coerced or

significantly encouraged the unconstitutional actions at issue; and (3) the

nexus/joint action test, which applies where the state and the private party were

joint participants in the common enterprise. Focus on the Family v. Pinellas

Suncoast Transit Auth., 344 F.3d 1263, 1277 (11th Cir. 2003).

      Here, the district court did not err in dismissing Boles’s complaint for failure

to state a claim upon which relief can be granted. The complaint was procedurally

deficient under Rule 8 of the Federal Rules of Civil Procedure, as it consisted of a

single unsubstantiated legal conclusion, not a “short and plain statement of the

claim showing that the pleader is entitled to relief.” Fed.R.Civ.P. 8(a)(2).

      Moreover, the complaint did not allege a sufficient factual basis for the court

to proceed toward a finding that defendants acted under color of state law. First,

the complaint did not allege that any of the defendants performed functions

traditionally the exclusive prerogative of the state, were coerced or significantly

encouraged by the government, or joined the government as participants in a

common enterprise. Second, Boles never disputed the defendants’ allegations that

they were private actors, nor does he dispute on appeal the district court’s finding




                                          4
              Case: 14-10065    Date Filed: 05/13/2014   Page: 5 of 5


that they were not state actors. Accordingly, the district court properly dismissed

the complaint with prejudice.

      AFFIRMED.




                                        5